Citation Nr: 1604004	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for pseudofolliculitis barbae and assigned an initial noncompensable (0 percent) disability rating, effective October 30, 2008.

In August 2009, the RO assigned a higher initial disability rating of 10 percent for pseudofolliculitis barbae, effective October 30, 2008.  Because the RO did not assign the maximum disability rating possible, the appeal for an initial rating in excess of 10 percent for pseudofolliculitis barbae remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In November 2015, at a Board videoconference hearing, the Veteran testified from the RO in Detroit, Michigan, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.


FINDING OF FACT

For the entire initial rating period from October 30, 2008, the service-connected pseudofolliculitis barbae symptoms have included skin pain and irritation most characteristically manifested by papules and inflammation affecting the left cheek and upper neck, or approximately 5 percent of affected areas, managed by topical cream and less than constant or near-constant use of oral medication.  


CONCLUSION OF LAW

For the entire initial rating period from October 30, 2008, the criteria for an initial disability rating in excess of 10 percent for pseudofolliculitis barbae have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.118, Diagnostic Code 7813-7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the current appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, the November 2015 Board hearing transcript, and the Veteran's lay statements.

VA most recently examined the service-connected pseudofolliculitis barbae in August 2012.  The August 2012 VA examiner interviewed the Veteran regarding past and present symptomatology, physically examined the skin, and reported on the relevant rating criteria.  For these reasons, the Board finds that the August 2012 VA examination report is adequate to assist the Board in determining the current severity of the service-connected skin disorder, and that no further VA examination or medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 
38 C.F.R. § 4.2.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Higher Initial Rating for Pseudofolliculitis Barbae

The Veteran contends that the service-connected pseudofolliculitis barbae warrants an initial rating higher than 10 percent.  Specifically, the Veteran has asserted that a 10 percent disability rating does not adequately compensate for pseudofolliculitis barbae symptoms including pain, swelling, burning sensation, and general irritation.  

For the entire initial disability rating period from October 30, 2008, the service-connected pseudofolliculitis barbae has been rated at 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The additional code, shown after the hyphen, represents the basis for the rating, while the primary code indicates the underlying source of the disability.  In this case, Diagnostic Code 7813 is used for rating dermatophytosis (ringworm, or analogous disabilities), while Diagnostic Code 7806 indicates the schedular rating criteria used to rate dermatitis or eczema.  The Board finds that Diagnostic Code 7813-7806 adequately captures the service-connected pseudofolliculitis barbae, which, as a skin disease manifesting in papules and inflammation, is similar to the skin diseases listed under Diagnostic Codes 7813 and 7806.  38 C.F.R. § 4.118.

Rating Based on Areas Affected and Treatment Methods (Diagnostic Code 7806)

Diagnostic Codes 7813 instructs that a skin disease analogous to dermatophytosis (ringworm) should be rated after consideration of Diagnostic Codes 7801 through 7806.  Under Diagnostic Code 7806, the rating code for dermatitis and eczema, a 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118.

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the service-connected pseudofolliculitis barbae has affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during any 12-month period since October 30, 2008, as required for a higher disability rating of 30 percent.  In the November 2008 VA Form 21-4138, the Veteran indicated that the pseudofolliculitis barbae was manifesting pain, swelling, and pus-filled bumps.

VA examined the skin in May 2009.  The May 2009 VA examiner observed tiny dark papules scattered on the left side of the face and neck.  The May 2009 VA examiner indicated that the Veteran was not using either a corticosteroid or an immunosuppressive agent for treatment.  The May 2009 VA examiner estimated that tiny dark papules covered approximately five percent of exposed body areas.

Review of the VA treatment records suggests that the Veteran began using topical cream to treat the pseudofolliculitis barbae in January 2011.  Contemporaneous treatment records reflect that the pseudofolliculitis barbae was manifesting perifollicular papules and inflammation on the left cheek and upper neck.  See January-April 2011 VA treatment records.

VA examined the pseudofolliculitis barbae in August 2012.  The Veteran reported daily use of topical creams to manage pseudofolliculitis barbae symptoms.  The August 2012 VA examiner also noted that the Veteran had used oral medication for six weeks or more, but not constantly, over the prior 12 months.  The August 2012 VA examiner estimated that the pseudofolliculitis barbae affected less than five percent of exposed body areas and less than five percent of total body area.

During the November 2015 Board hearing, the Veteran testified that the pseudofolliculitis barbae was worse in the summer due to additional irritation and burning sensation.  See Board hearing transcript at 7.  The Veteran described using clippers to keep hair above the skin line, so as not to create additional ingrown hairs.  See id. at 6.  The Veteran also testified that pseudofolliculitis barbae had manifested symptoms such as pain and skin dryness.  See id. at 8-10.  The Veteran indicated that while the symptoms had worsened in severity since service, the symptoms remained the same since service.  See id. at 8.

In sum, the evidence demonstrates that, for the entire initial rating period from October 30, 2008, the service-connected pseudofolliculitis barbae symptoms have included skin pain and irritation most characteristically manifested by papules and inflammation affecting the left cheek and upper neck, or approximately 5 percent of affected areas, managed by topical cream and less than constant or near-constant use of oral medication.  Based on these symptoms, the Board finds that, for the entire initial rating period from October 30, 2008, the service-connected pseudofolliculitis barbae more closely approximates the criteria for a 10 percent disability rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806.  In this context, the Board also finds that the service-connected pseudofolliculitis barbae has not affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during any 12-month period since October 30, 2008, as required for a higher disability rating of 30 percent.  Because the preponderance of the evidence is against finding that the evidence more nearly approximates the criteria for a higher 
30 percent rating, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Rating Based on Scarring and Disfigurement (Diagnostic Codes 7800-7805)

While the evidence is against finding that the criteria for a higher initial rating in excess of 10 percent have been met under Diagnostic Code 7806, the Board has also considered whether a higher disability rating is available under the other rating criteria for skin disabilities.  In addition to ratings based on areas affected and treatment methods (Diagnostic Code 7806), Diagnostic Code 7813 provides that the disability is to be rated as scars or disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 through 7805.  See 38 C.F.R. § 4.118.

Diagnostic Code 7800 addresses scars or disfigurement of the head, face, or neck. Under this Diagnostic Code, a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  The next higher, 50 percent, rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.  

Note (1) to Diagnostic Code 7800 lists the eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: (1) scar five or more inches (13 or more centimeters (cm)) in length; (2) scar at least one-quarter inch (0.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); 
(7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Note (5) states that the characteristics of disfigurement may be caused by one scar or by multiple scars, and that the characteristics required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. 
38 C.F.R. § 4.118.

Note (3) to Diagnostic Code 7800 provides that unretouched color photographs are to be taken into consideration when evaluating under these criteria.  Moreover, Note (4) states that disabling effects of scars other than disfigurement, such as pain, instability, and residuals of associated muscle or nerve injury, are to be evaluated separately under the appropriate diagnostic code(s).  Id.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the symptoms of the service-connected pseudofolliculitis barbae more nearly approximate the criteria for a higher 30 percent rating under Diagnostic Code 7800.  The VA treatment records, which include photographs from November 2012, do not generally reflect that the pseudofolliculitis barbae has manifested residual scarring; however, the April 2012 VA examination report suggests that the pseudofolliculitis barbae may be considered as disfigurement.  

On review of the November 2012 photographs and the Veteran's description of swelling and inflammation in affected areas, the Board finds that, for the entire initial rating period from October 30, 2008, the pseudofolliculitis barbae more nearly approximates abnormal skin texture in an area exceeding six square inches (39 sq. cm).  The papules and inflammation related to the pseudofolliculitis barbae affect the entire left check and upper neck, which is near six square inches.  In this context, however, the Board also finds that the pseudofolliculitis barbae does not more nearly approximate an additional form of disfigurement for purposes of applying Diagnostic Code 7800.  38 C.F.R. § 4.118.  More specifically, the pseudofolliculitis barbae has not resulted in hypo- or hyper-pigmented skin in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.

In sum, for the entire initial rating period from October 30, 2008, the pseudofolliculitis barbae has manifested one characteristic form of disfigurement, but no more.  As such, the weight of the evidence is against finding that the symptoms of the service-connected pseudofolliculitis barbae more nearly approximate the criteria for a higher 30 percent rating under Diagnostic Code 7801.  38 C.F.R. § 4.118.  Because the preponderance of the evidence is against finding that the evidence more nearly approximates the criteria for a higher 30 percent rating under Diagnostic Code 7801, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7.

As to the other diagnostic codes relating to the skin, Diagnostic Codes 7801 and 7802 are not applicable because the pseudofolliculitis barbae only affects the head and neck.  Diagnostic Code 7804 is similarly not applicable because the pseudofolliculitis barbae has not resulted in residuals scars, and to the extent that the papules and inflammation may be considered analogous to residual scarring, the pseudofolliculitis barbae symptoms have already been considered as disfigurement in the analysis under Diagnostic Code 7800.  To the extent the Veteran has asserted that the pseudofolliculitis barbae papules and inflammation cause pain, the Board finds that the Veteran has described symptoms such as pain, swelling, and inflammation to generally describe overall skin irritation that is adequately contemplated by Diagnostic Codes 7806 and 7813, which specifically identify skin disabilities such as dermatitis, eczema, and dermatophytosis that are more analogous to pseudofolliculitis barbae than the unstable and painful scars contemplated by Diagnostic Code 7804.  Moreover, Diagnostic Code 7804 provides only a 10 percent maximum disability rating for tender or painful scars, so there is no possibility of a higher rating under this code.  As to Diagnostic Code 7805, the Veteran has not indicated any disabling effects not considered by Diagnostic Codes 7800 through 7804; therefore, the Board does not reach any further analysis pursuant to Diagnostic Code 7805.  38 C.F.R. § 4.118.  

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the service-connected pseudofolliculitis barbae does not show anything unique or unusual that would render the schedular criteria inadequate.  The Veteran's appeal for an increased disability rating has been based on symptoms including pain, swelling, burning sensation, and general irritation.  The schedular rating criteria specifically address and provide disability ratings based on skin disabilities and consider factors such as the area the skin disability covers and the type and frequency of treatment used to manage symptoms.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  The schedular rating criteria also include ratings based on disfigurement of the head, face, and neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 7813.  For the entire initial rating period on appeal, the pseudofolliculitis barbae manifested skin pain and irritation most characteristically manifested by papules and inflammation affecting the left cheek and upper neck, or approximately five percent of affected areas, managed by topical cream and less than constant or near-constant use of oral medication.  The papules and inflammation have been analogous to abnormal skin texture in an area exceeding six square inches (39 sq. cm) on the neck and cheek.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the pseudofolliculitis barbae symptoms, and that referral for consideration of extraschedular rating is not required.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced; however, in case, pseudofolliculitis barbae is the only service-connected disability.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected pseudofolliculitis barbae, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the pseudofolliculitis barbae, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Lastly, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  In this case, neither the Veteran nor the evidence suggests unemployability due to the service-connected pseudofolliculitis barbae.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised by the record.


ORDER

For the entire initial rating period from October 30, 2008, a disability rating in excess of 10 percent for pseudofolliculitis barbae is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


